851 F.2d 1502
271 U.S.App.D.C. 275
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Ralph J. HOLMES, Appellant.
No. 87-3101.
United States Court of Appeals, District of Columbia Circuit.
June 8, 1988.

Before ROBINSON, RUTH BADER GINSBURG, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel for the parties.  The court has reviewed the rulings questioned by appellant and finds that disposition of the appeal does not warrant a published opinion.  See D.C.Cir.R. 14(c).  As indicated by the district judge at the October 7, 1987 argument of the motion to dismiss the indictment, defendant-appellant Holmes has not tendered an arguable "selective prosecution" charge under currently governing precedent.   See Wayte v. United States, 470 U.S. 598 (1985);  Attorney General v. Irish People, Inc., 684 F.2d 928 (D.C.Cir.1982), cert. denied, 459 U.S. 1162 (1983).  It is therefore


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.  It is


3
FURTHER ORDERED, by the Court, on its own motion, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15.  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.